Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE amendment received on 1/13/2021.
2.	Claims 1-2, 4-9, and 11-14 are pending, wherein claims 1, and 13 have been amended; claims 3, and 10 were canceled, and claim 14 is new.
Response
3.	The examiner withdraws previous 35 USC 112 (b), and 35 USC 103 rejections mailed on 9/17/2020 due to the RCE amendment received on 1/13/2021.
Reason for Allowance
4.	Independent claim 1 is patentable over cited prior art of Shintani et al., in view of Fujishima et al., and in view of Osanai et al., because these document do not sufficiently disclose about a vehicle shovel, comprising:
a tilt mechanism configured to rotate the bucket so as to rotate a bucket line relative  to the arm, said bucket line being defined by a line connecting between at least two points in the bucket and extending in a left-right direction of the bucket;
a bucket tilt angle sensor configured to detect a tilt angle of indicating a rotation angle of the bucket line; and
a tilt angle controller configured to control adjusting the tilt angle, wherein the tilt angle controller calculates a the current angle deviation of the tilt angle based on a comparison of the bucket line  calculated based on a tilt angle value detected by the bucket tilt angle sensor and a predetermined target excavation surface, generate a control signal to reduce the calculated current angle deviation of the tilt angle and control the tilt mechanism by the control signal.

Conclusion
6.	Claims 1-2, 4-9, and 11-14 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662